Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 5 and 7 are currently under examination, wherein claims 1 and 5 have been amended in applicant’s amendment filed on November 23rd, 2020. The non-elected Invention II, Claims 8-10, has been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated in the Office action dated August 21st, 2020 have been withdrawn in light of applicant’s amendment filed on November 23rd, 2020. The previous rejections of claims 1-7 under 35 U.S.C. 103 as stated in the Office action dated August 21st, 2020 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 2016/0289788 A1), henceforth referred to as SHIBATA.
Regarding claims 1 and 5, SHIBATA teaches a low-yield-ratio type, high-strength steel (see SHIBATA at paragraph [0012] teaching a steel with a yield ratio of 90% or less and a tensile strength of 650 MPa or more) comprising a composition as set forth in the table below.
Element
Claim 1 steel composition in wt%
Broad steel composition in wt% (see generally SHIBATA at paragraphs [0012]-[0013])
Overlap
C
0.02-0.11
0.030-0.120
0.030-0.11
Si
0.1-0.5
0.05-0.50
0.1-0.5
Mn
1.5-2.5
1.00-2.20
1.5-2.20
Al
0.01-0.06
0.005-0.100
0.01-0.06
Ni
0.1-0.6
0.001-1.00
0.1-0.6
Ti
0.01-0.03
0.001-0.100
0.01-0.03
Nb
0.005-0.08
0.020-0.100
0.020-0.08
Cr
0.1-0.5
0.05-0.50
0.1-0.5
P
0.01 or less
0.025 or less
0.01 or less
S
0.01 or less
0.0050 or less
0.0050 or less
B
0.0005-0.0030
0.0040 or less
0.0005-0.0030
N
0.0020-0.0070
0.0060 or less
0.0020-0.0060
Ca
0.0050 or less (excluding 0)
0.0005-0.0050
0.0005-0.0050
Sn
0.0005-0.0050
0.02 or less
0.0005-0.0050
Fe + imp
Remainder
Remainder
Remainder
imp = inevitable impurities




The amounts of C, Si, Mn, Al, Ni, Ti, Nb, Cr, P, S, B, N, Ca, and Sn taught by SHIBATA overlaps the claimed ranges (see MPEP § 2144.05(I)).
SHIBATA teaches a refined structure of the steel includes bainitic ferrite in a primary phase (see SHIBATA at paragraph [0012] teaching a bainitic ferrite as a main phase) and includes M-A in a secondary phase (see SHIBATA at paragraph [0012] teaching martensite and retained austenite as second phases) and teaches the bainitic 
SHIBATA does not describe a granular bainite in a primary phase and the ratio of pole intensity as claimed. However, SHIBATA teaches a similar steel composition (see composition as set forth in the rejection of claim 1), similar processing steps (see generally SHIBATA at paragraph [0067]-[0090] teaching manufacturing the steel by heating a slab to 1050-1300oC, performing rough rolling and finish rolling where the finish rolling is about 930oC or lower, achieving a rolling reduction of 20-85%, an average cooling rate of 25-50oC/s, and a cooling stop temperature of 420-650oC), similar steel microstructure (see SHIBATA at paragraph [0012] teaching a bainitic ferrite as a main phase is 90% or more by volume fraction and martensite and retained austenite as second phases is a sum of 1-19% by volume fraction), and similar mechanical properties (see SHIBATA at paragraph [0012] teaching a yield strength of 555 MPa or more, a tensile strength of 650 MPa or more, and a yield ratio of 90% or less; see also SHIBATA at paragraph [0065] teaching the hot-rolled steel has a 
Therefore, the low-yield-ratio, high strength steel taught by SHIBATA would appear to render the claimed steel prima facie obvious.
	Regarding claim 2, SHIBATA teaches the steel further includes 0.1 to 0.5 wt% of Cu (see SHIBATA at paragraph [0013] teaching the steel further includes Cu: 0.001-0.50% by wt% and overlaps the claimed range; see MPEP § 2144.05(I)).
Regarding claim 7, SHIBATA teaches the steel has a thickness of 60 mm or less (see SHIBATA at paragraph [0065] teaching the steel has a preferred thickness of 15-30 mm).
4.	Claims 1 and 5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over SHIBATA in view of Cho et al. (US 2010/0263773 A1), henceforth referred to as CHO.
In an alternative rejection of claims 1 and 5, while SHIBATA teaches a refined structure of the steel includes bainitic ferrite in a primary phase (see SHIBATA at paragraph [0012] teaching a bainitic ferrite as a main phase) and includes M-A in a secondary phase (see SHIBATA at paragraph [0012] teaching martensite and retained austenite as second phases), SHIBATA does not explicitly describe a granular bainite in a primary phase.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHIBATA in view of CHO to have the granular bainite in a primary phase to realize the benefits of improved low temperature toughness, low yield ratio, and hardenability.
	In an alternative rejection of claims 1 and 5, SHIBATA as modified by CHO above teaches the bainitic ferrite has an area fraction of 80 to 95%, the granular bainite has an area fraction of 5 to 20% (see CHO at paragraph [0058] teaching a microstructure of 1-5% martensite/austenite duplex structure and the balance of a duplex structure of granular bainite and bainitic ferrite, i.e. 95-99% of granular bainite and bainitic ferrite by volume fraction; see also CHO at paragraphs [0059]-[0060] and Figure 4 teaching the bainitic ferrite and granular bainite fractions depends on the finish 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the finish rolling temperature, finish cooling temperature, and cooling rate, and thereby optimize the granular bainite and M-A area fraction to achieve the desired mechanical properties.
Response to Arguments
5.	The applicant’s arguments filed on November 23rd, 2020 have been fully considered but they are not persuasive.	
The applicant argues that SHIBATA does not disclose the cooling temperature below Bs and the final microstructure of SHIBATA is different from the one as claimed in the instant claim 1; and the cooling rate of CHO is significantly slow than that taught by the instant application. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. There is no cooling temperature or cooling rate recited in the instant claims 1, 2, 5 and 7. Even though the claims 1, 2, 5 and 7 are limited by and defined by the process, determination of patentability is based on the product itself. SHIBATA discloses a low-yield-ratio type, 
Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/19/2021